DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites the limitation "grounded to the body by a portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “grounded to the patient’s body by a portion” and suggests amending. 
Claim 5 recites the limitation "the electric signal to the outside" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the electrical signal to an outside region” and suggests amending. 

	Claims 16-18 are rejected based on their dependency on claim 15. 
	Claim 19 is rejected based on its dependency on claim 18.
Claim 20 recites the limitation "from the patient’s wrist" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “from a patient’s wrist” and suggests amending. 
Claim 22 recites the limitation "determines that the patient’s airway" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “determines that a patient’s airway” and suggests amending. 
Claim 22 recites the limitation "that the number of times the piezoelectric" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “that a number of times the piezoelectric” and suggests amending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 15-16, 18-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016/0136758 Kim et al., hereinafter “Kim”, in view of JP 2013/031568 Sakano et al., hereinafter “Sakano”, further in view of US 2017/0287166 Tran, hereinafter “Tran”.
Regarding claim 1, Kim discloses a respiratory sensing device (Para 12 and 13) attached to a patient's body  (Para 12) and configured to sense a vibration generated due to the patient's respiration (Para 13) using a piezoelectric effect to acquire information regarding a respiratory condition of the patient (Para 12 and 13), the respiratory sensing device comprising: a piezoelectric film (Para 12 and Figure 7, element 2) including a thin film-shaped piezoelectric material (Para 12 and 14), an upper electrode placed over the piezoelectric material (Para 12 and 46 and Figure 7, element 5-1), and a lower electrode placed under the piezoelectric material (Para 12 and 46 and Figure 7, element 5-2), wherein the piezoelectric material is interposed between the upper electrode and the lower electrode (Figure 7), and the piezoelectric film is configured to generate an electrical signal to the upper electrode and the lower electrode according to the vibration generated due to the patient's respiration (Para 32 and 46); an adhesive layer (Para 67); and an insulating film interposed between the piezoelectric film and the adhesive layer (Para 67 shows that the adhesive layer is under the sensor unit 10 and Para 61 shows the insulating film being part of the sensor unit 10, surrounding the piezoelectric film. See Figure 7, elements 7-1 and 7-2) and configured to block an electrical connection between the piezoelectric film and the adhesive layer (Para 61).
Kim does not disclose an adhesive layer placed under the piezoelectric film to face the lower electrode, provided as an adhesive material and thus attached to the patient's body, and configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film, the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity.
However, Tran discloses a monitoring system (abstract) that has an acoustic sensor (Para 325 discloses it can be a piezoelectric sensor) and teaches an adhesive layer placed under the piezoelectric film to face the lower electrode (Para 325; a conductive gel material is placed in contact with the patient and has transmission characteristics), provided as an adhesive material and thus attached to the patient's body (Para 325), and configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film (Para 325 the gel material is conductive and has transmission characteristics that transmit the acoustic vibrations to the sensor), the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity (Para 325).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the properties of the adhesive layer as taught by Tran, to the adhesive layer of Kim, in order to allow the sensor to contact the patient and transmit the vibrational signals (Tran, Para 325).
Kim does not disclose wherein a through-hole is formed in the insulating film to electrically connect the lower electrode and the adhesive layer so as to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect.
However, Sakano discloses a respiratory monitoring device (Para 15) that has a piezoelectric layer (Para 31 and Figure 3, element 3) sandwiched between two electrodes (Figure 3, elements 2 and 4) and has insulating layers (Figure 3, elements 5 and 1, see also Para 31) and teaches a through-hole is formed in the insulating film to electrically connect the lower electrode and the adhesive layer so as to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect (Para 31 and 32 disclose that a wire passes through the insulating layer, inherently through a hole, in order to ground the electrode, which is known to decrease noise).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a hole with a wire in the insulating material as taught by Sakano, in the invention of Kim, in order to ground the electrode and thereby decrease noise (Sakano; Para 32).
Regarding claim 2, Kim discloses all the limitations of claim 1.
Kim does not disclose the through- hole is an empty space extending to pass from an upper surface of the insulating film to a lower surface of the insulating film.
However, Sakano teaches the through- hole is an empty space extending to pass from an upper surface of the insulating film to a lower surface of the insulating film (Para 31 and 32 disclose that a grounding wire is passed through the insulating layer, inherently it is passed through a hole that is on both the lower and upper surface of the film).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a hole with a wire in the insulating material as taught by Sakano, in the invention of Kim, in order to ground the electrode and thereby decrease noise (Sakano; Para 32).
Regarding claim 3, Kim discloses all the limitations of claim 2.
Kim does not disclose the adhesive layer is made of a hydrogel.
However, Tran traches the adhesive layer is made of a hydrogel (Para 325).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the properties of the adhesive layer as taught by Tran, to the adhesive layer of Kim, in order to allow the sensor to improve contact with the patient and transmit the vibrational signals (Tran, Para 325).
Regarding claim 5, Kim discloses the piezoelectric film comprises a sensing region for generating an electrical signal (Para 46; the piezoelectric film can generate a signal) according to a vibration (Para 54) by overlapping and stacking the upper electrode, the piezoelectric material, and the lower electrode in the same region when viewed from a direction perpendicular to the piezoelectric film (See Figure 7), each of the upper electrode and the lower electrode has an opposing part placed in the sensing region and a terminal part extending to protrude outward from the opposing part in order to transmit the electrical signal to an outside region (Para 46 and 61).
Kim does not disclose the through-hole is formed at a position of the insulating film corresponding to the opposing part of the lower electrode.
However, Sakano teaches the through-hole is formed at a position of the insulating film corresponding to the opposing part of the lower electrode (Para 31 and 32 disclose that the wiring is passed to both electrodes, which reads on this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a hole with a wire in the insulating material as taught by Sakano, in the invention of Kim, in order to ground the electrode and thereby decrease noise (Sakano; Para 32).
Regarding claim 6, Kim discloses a respiratory monitoring system (Para 57) configured to output information regarding a patient's respiratory condition (Para 57; signals are sent to a sleep apnea prevention system) acquired by sensing a vibration generated due to the patient's respiration (Para 13) using a piezoelectric effect (Para 12 and 13), the respiratory monitoring system comprising: a respiratory sensing device (Para 12 and 13) comprising: a piezoelectric film (Para 12 and Figure 7, element 2) including a thin film-shaped piezoelectric material (Para 12 and 14), an upper electrode placed over the piezoelectric material (Para 12 and 46 and Figure 7, element 5-1), and a lower electrode placed under the piezoelectric material (Para 12 and 46 and Figure 7, element 5-2), wherein the upper electrode and the lower electrode face each other with the piezoelectric material interposed there between (Figure 7), and the piezoelectric film is configured to generate an electrical signal (Para 46; the piezoelectric film can generate a signal) to the upper electrode and the lower electrode according to the vibration generated due to the patient's respiration (Para 54); an adhesive layer (Para 67); and an insulating film interposed between the piezoelectric film and the adhesive layer (Para 67 shows that the adhesive layer is under the sensor unit 10 and Para 61 shows the insulating film being part of the sensor unit 10, surrounding the piezoelectric film. See Figure 7, elements 7-1 and 7-2) and configured to block an electrical connection between the piezoelectric film and the adhesive layer (Para 61); and a respiratory monitoring device configured to receive the electrical signal from the respiratory sensing device (Para 57) and output the information regarding the patient's respiratory condition on the basis of the electrical signal (Para 57 discloses a system configured to receive the outputted signal and inherently display some sort of information that informs about the state of the individual).
Kim does not disclose an adhesive layer placed under the piezoelectric film to face the lower electrode, provided as an adhesive material and thus attached to the patient's body, and configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film, the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity. 
However, Tran discloses a monitoring system (abstract) that has an acoustic sensor (Para 325 discloses it can be a piezoelectric sensor) and teaches an adhesive layer placed under the piezoelectric film to face the lower electrode (Para 325; a conductive gel material is placed in contact with the patient and has transmission characteristics), provided as an adhesive material and thus attached to the patient's body (Para 325), and configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film (Para 325 the gel material is conductive and has transmission characteristics that transmit the acoustic vibrations to the sensor), the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity (Para 325).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the properties of the adhesive layer as taught by Tran, to the adhesive layer of Kim, in order to allow the sensor to contact the patient and transmit the vibrational signals (Tran, Para 325).
Kim does not disclose a through-hole is formed in the insulating film to electrically connect the lower electrode and the adhesive layer to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect.
However, Sakano discloses a respiratory monitoring device (Para 15) that has a piezoelectric layer (Para 31 and Figure 3, element 3) sandwiched between two electrodes (Figure 3, elements 2 and 4) and has insulating layers (Figure 3, elements 5 and 1, see also Para 31) and teaches a through-hole is formed in the insulating film to electrically connect the lower electrode and the adhesive layer so as to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect (Para 31 and 32 disclose that a wire passes through the insulating layer, inherently through a hole, in order to ground the electrode, which is known to decrease noise).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a hole with a wire in the insulating material as taught by Sakano, in the invention of Kim, in order to ground the electrode and thereby decrease noise (Sakano; Para 32).
Regarding claim 15, Kim discloses all the limitations of claim 13.
Kim does not disclose a pulse oximeter installed at one point of a patient's finger and configured to measure blood oxygen saturation, wherein the interface device comprises a second communication cable having one end electrically connected to the controller and another end electrically connected to the pulse oximeter so that the second communication cable is configured to receive a signal including information regarding the blood oxygen saturation from the pulse oximeter.
However, Tran teaches a pulse oximeter installed at one point of a patient's finger (Para 37) and configured to measure blood oxygen saturation (Para 37), wherein the interface device comprises a second communication cable having one end electrically connected to the controller and another end electrically connected to the pulse oximeter (Para 174 discloses that the base station collects data from appliances through cable or wireless. Para 291 discloses that the base station can communicate with a finger device) so that the second communication cable is configured to receive a signal including information regarding the blood oxygen saturation from the pulse oximeter (Para 37 and 291).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a finger sensor to sense blood oximetry as taught by Tran, in the invention of Kim, in order to detect ambulatory patterns (Tran; Para 37).
Regarding claim 16, Kim discloses all the limitations of claim 15. 
Kim does not disclose the interface device comprises a second power cable for supplying power from the battery to the pulse oximeter.
However, Tran teaches a second power cable for supplying power from the battery to the pulse oximeter (Para 315 discloses that the appliances are all connected to a power line, ultimately connected to a battery).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a power line to the pulse oximeter as taught by Tran, in the invention of Kim, in order to supply power to the sensors (Tran; Para 315).
Regarding claim 18, Kim discloses all the limitations of claim 15.
Kim does not disclose an upper arm blood pressure monitor installed on the patient's upper arm and configured to measure blood pressure of the patient's upper arm, wherein the interface device is electrically connected to the upper arm blood pressure monitor and configured to receive a signal including the information regarding the blood pressure of the upper arm.
However, Sakano teaches an upper arm blood pressure monitor (Para 16 and 17) installed on the patient's upper arm (Para 17) and configured to measure blood pressure of the patient's upper arm (Para 17), wherein the interface device (Figure 1, element 50) is electrically connected to the upper arm blood pressure monitor (Figure 1, element 33) and configured to receive a signal including the information regarding the blood pressure of the upper arm (Para 35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an upper arm cuff to monitor blood pressure as taught by Sakano, in the invention of Kim, in order to determine an appropriate respiratory condition (Sakano; Para 48).
Regarding claim 19, Kim discloses all the limitations of claim 18.
Kim does not disclose the interface device is installed in the upper arm blood pressure monitor.
However, Sakano teaches the interface device is installed in the upper arm blood pressure monitor (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an upper arm cuff to monitor blood pressure as taught by Sakano, in the invention of Kim, in order to determine an appropriate respiratory condition (Sakano; Para 48).
Regarding claim 21, Kim discloses all the limitations of claim 13.
Kim does not disclose the communication module is a wireless communication module using at least one of Bluetooth, Zigbee, and Wi-Fi.
However, Tran teaches the communication module is a wireless communication module using at least one of Bluetooth, Zigbee, and Wi-Fi (Para 200, 276, and 279).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a wireless communication as taught by Tran, in the invention of Kim, in order to transmit or receive signals (Tran; Para 200).
Regarding claim 24, Kim discloses the respiratory sensing device (Para 12 and 13); and the insulating film (Figure 7, elements 7-1 and 7-2) is configured to block an electrical connection from the piezoelectric film (Para 61).
Kim does not disclose an adhesive layer which is placed under the piezoelectric film to face the lower electrode, which is provided as an adhesive material and thus attached to the patient's body, and which is configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film, the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity.
However, Tran discloses a monitoring system (abstract) that has an acoustic sensor (Para 325 discloses it can be a piezoelectric sensor) and teaches an adhesive layer placed under the piezoelectric film to face the lower electrode (Para 325; a conductive gel material is placed in contact with the patient and has transmission characteristics), which is provided as an adhesive material and thus attached to the patient's body (Para 325), and which is configured to transfer the vibration generated due to the patient's respiration to the piezoelectric film (Para 325 the gel material is conductive and has transmission characteristics that transmit the acoustic vibrations to the sensor), the adhesive layer having an upper surface and a lower surface electrically connected to each other due to conductivity (Para 325).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the properties of the adhesive layer as taught by Tran, to the adhesive layer of Kim, in order to allow the sensor to contact the patient and transmit the vibrational signals (Tran, Para 325).
Kim does not disclose the insulating film has a through-hole formed to electrically connect the lower electrode and the adhesive layer so as to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect.
However, Sakano discloses a respiratory monitoring device (Para 15) that has a piezoelectric layer (Para 31 and Figure 3, element 3) sandwiched between two electrodes (Figure 3, elements 2 and 4) and has insulating layers (Figure 3, elements 5 and 1, see also Para 31) and teaches the insulating film has a through-hole formed to electrically connect the lower electrode and the adhesive layer so as to ground the lower electrode to the patient's body through the adhesive layer in order to decrease noise of the electrical signal due to the piezoelectric effect (Para 31 and 32 disclose that a wire passes through the insulating layer, inherently through a hole, in order to ground the electrode, which is known to decrease noise).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a hole with a wire in the insulating material as taught by Sakano, in the invention of Kim, in order to ground the electrode and thereby decrease noise (Sakano; Para 32).

Claims 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016/0136758 Kim et al., hereinafter “Kim”, in view of JP 2013/031568 Sakano et al., hereinafter “Sakano”.
Regarding claim 13, Kim discloses a respiratory monitoring system (Para 57) configured to output information regarding a patient's respiratory state (Para 57; signals are sent to a sleep apnea prevention system) acquired by sensing a vibration generated due to the patient's respiration (Para 13) using a piezoelectric effect (Para 12 and 13), the respiratory monitoring system comprising: a disposable respiratory sensing device (Para 12, 13, and 67; the sensor unit can be replaced and can be considered disposable) comprising: a piezoelectric film (Para 12 and Figure 7, element 2) including a thin film-shaped piezoelectric material (Para 12 and 14), an upper electrode placed over the piezoelectric material (Para 12 and 46 and Figure 7, element 5-1), and a lower electrode placed under the piezoelectric material (Para 12 and 46 and Figure 7, element 5-2), wherein the piezoelectric material is interposed between the upper electrode and the lower electrode (Figure 7), wherein the piezoelectric film is configured to generate a piezoelectric signal (Para 46; the piezoelectric film can generate a signal) to the upper electrode and the lower electrode according to the vibration generated due to the patient's respiration (Para 54); and an insulating film placed under the lower electrode (Para 67 shows that the adhesive layer is under the sensor unit 10 and Para 61 shows the insulating film being part of the sensor unit 10, surrounding the piezoelectric film. See Figure 7, elements 7-1 and 7-2) and configured to block an electrical connection from the piezoelectric film (Para 61); a battery (Para 73); a first power cable configured to supply power to the disposable respiratory sensing device from the battery (Para 73 and Figure 1, element 12).
Kim does not disclose displaying information on an interface device comprising: a first communication cable configured to receive the piezoelectric signal from the disposable respiratory sensing device; a controller configured to process the piezoelectric signal received through the first communication cable to generate a respiratory signal; and a communication module configured to transmit the respiratory signal to an external device.
However, Sakano discloses a respiratory monitoring device (Para 15) that has a piezoelectric layer (Para 31 and Figure 3, element 3) and teaches displaying information on an interface device (Para 29; Figure 1, element 50) comprising: a first communication cable (Figure 1, element 33) configured to receive the piezoelectric signal from the disposable respiratory sensing device (Para 33); a controller configured to process the piezoelectric signal received through the first communication cable to generate a respiratory signal (Figure 1, elements 21 and 22); and a communication module configured to transmit the respiratory signal to an external device (Para 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an interface device as taught by Sakano, in the invention of Kim, in order to output the data of the sensors (Sakano; Para 33).	
Regarding claim 14, Kim discloses all the limitations of claim 13.
Kim does not disclose a respiratory monitoring device configured to receive the respiratory signal from the interface device and display the information regarding the patient's respiratory condition on the basis of the respiratory signal.
However, Sakano teaches a respiratory monitoring device (Figure 1, element 24) configured to receive the respiratory signal from the interface device and display the information regarding the patient's respiratory condition on the basis of the respiratory signal (Para 33; the signal processing unit, which is part of the interface device outputs the digital signal, i.e. the respiratory signal through the display).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a respiratory monitoring device as taught by Sakano, in the invention of Kim, in order to output the data of the sensors (Sakano; Para 33).
Regarding claim 23, Kim discloses the interface device (Para 57) determines that the patient is in a snoring state (Para 57) when the piezoelectric signal corresponds to a third predetermined condition (Para 57; the pad can detect snoring, and will inherently compare the vibrations to a threshold to determine a snoring condition) and then transmits the respiratory signal, and the third predetermined condition is that the piezoelectric signal has an amplitude exceeding a predetermined value (Para 57 and 67).

Allowable Subject Matter
Claims 4, 17, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, no references were found to teach the hydrogel inserted in the through-hole of the insulating layer to contact the electrode.
Regarding claim 17, no references were found to disclose the incorporation of the oxygen saturation data in the same respiratory signal from the piezoelectric sensor. 
Regarding claim 20, no references were found to disclose correcting blood pressure corresponding to the wrist blood pressure value to a signal reflecting an upper arm blood pressure value.
Regarding claim 22, no reference was found to disclose detecting if an airway is not secured and the steps of comparing two independent thresholds to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792